Citation Nr: 0803136	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-14 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Marine 
Corps from August 1968 to August 1970, to include duty in 
Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  

The veteran was afforded a Travel Board Hearing before the 
undersigned Acting Veterans Law Judge in August 2007.  A 
transcript is associated with the claims file.  


FINDING OF FACT

The veteran has PTSD which is productive of significant 
disability, with social and occupational impairment with 
reduced reliability and productivity; there are symptoms of 
anger and aggression, avoidance behavior, mild paranoia, 
associated depression and dysphoria which impair judgment and 
mood, and a strained history of personal relationships.  


CONCLUSION OF LAW

The criteria for a 50 percent disability evaluation for PTSD, 
but no more than 50 percent, have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & supp. 2007); 38 C.F.R. 
§§  3.102, 3.159, 4.130, Diagnostic Code 9411 (2007). 






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  The veteran in this case received 
notification in March 2003, prior to the rating which is the 
subject of this appeal.  

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a March 2005 letter, the veteran was notified of the 
information and evidence needed to substantiate and complete 
his claim.  The veteran was specifically informed as to what 
evidence he was to provide and to what evidence VA would 
attempt to obtain on his behalf.  He was also notified of the 
need to give VA any evidence pertaining to his claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the Dingess requirements, the veteran was not 
notified of the evidence necessary to establish the effective 
date of award should his claim be granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  To 
the extent that the deficiency with regard to the Dingess 
requirements raises a presumption of prejudice, such defect 
would not have operated to alter the outcome in the instant 
case where the preponderance of the evidence supports a 
partial grant of a 50 percent evaluation for PTSD for the 
entire period that the appeal has been pending; however, is 
against an evaluation in excess of 50 percent.  That is, the 
timing defect did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007) (recognizing that "a demonstration that the 
outcome would not have been different in the absence of the 
error would demonstrate that there was no prejudice and thus, 
the presumption of prejudice is rebutted).  

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA.  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  The service medical records and numerous clinical 
records are available.  The veteran was afforded a VA 
psychiatric examination in conjunction with this claim, which 
provided an opinion that is acceptable for rating purposes.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
  
For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).



Legal Criteria-Increased Rating (General)

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

The entire period, (from the filing of the claim forward) is 
to be considered when evaluating a claim for an increase in 
evaluation to ensure that consideration is given to the 
possibility of "staged ratings"; that is, separate ratings 
for separate periods of time based on the facts found.  A 
"staged rating" is appropriate in claims which do not arise 
from an initial grant of service connection, but, have 
different levels of severity throughout the appeal period 
(from filing of the claim forward).  See Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).




Legal Criteria-Increased Rating (PTSD)

Diagnostic Code 9411 addresses PTSD.  Under that code, 
evaluations may be assigned ranging between 0 and 100 
percent.  The veteran is currently assigned a 30 percent 
disability rating.  This evaluation is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.  

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is assigned when PTSD causes occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A maximum 100 percent rating is assigned for PTSD that causes 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

The global assessment of functioning (GAF) is a scale 
reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness.  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. 
App. 240, 243 (1995).  

The symptoms listed in the rating schedule are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Analysis

The veteran contends that his service-connected PTSD is more 
severe than what is contemplated by the current 30 percent 
rating.  Based on the medical evidence of record, the Board 
agrees.  

The veteran had an examination to evaluate the severity of 
his PTSD in April 2003.  In the associated report, the 
veteran reported anxiety, depression, and agitation.  He 
relayed a feeling of sorrow for a child he saw killed in 
Vietnam, and expressed that he suffers haunting nightmares.  
He felt guilt for his military actions, and stated that he 
engages in avoidance of social activities.  Some images will 
trigger the veteran's irritation, including footage of the 
current military operations in the Middle East.  There were 
complaints of memory loss, feelings of helplessness, and 
concentration problems.  

The veteran presented for the April 2003 examination 
appropriately groomed, he was neat, tidy, and cooperative 
with the examiner.  He had a dysphoric and mildly flat and 
depressed mood.  At the time of the examination, the veteran 
was married to his third wife, and she relayed that he would 
shout and scream during sleep.  No hallucinatory or psychotic 
behavior was noted, insight and judgment was fair, and there 
were no bizarre thought processes present.  The veteran was 
assessed as having mild to moderate PTSD, and the memory 
problems were found to be clinically significant, to the 
point where a referral to a psychiatrist was made.  A GAF 
score of 60 was entered.  

The veteran has been in recent outpatient treatment for his 
PTSD for several years, and in this time has been on 
different types of psychiatric medication to control his 
moods.  Anger control problems have been noted in these 
sessions, but he has not been overtly violent.  Depression 
symptoms have been consistently noted in outpatient treatment 
as a manifestation of his Vietnam-related PTSD.  As a result 
of this, there have been noted symptoms of mild psychotic 
features and paranoia.  A November 2006 clinical report 
revealed that he had separated from his spouse and that his 
sister recently died, adding to depressive symptoms.  

In February 2007, the veteran reported to the emergency 
department at a VA facility with complaints that his PTSD 
symptoms had worsened and that he wished to enter a four-week 
PTSD program (presumably inpatient).  It was revealed that 
the veteran desired to have his evaluation for PTSD increased 
so that he could have more financial security.  During this 
hospital admission, there were two reported suicidal gestures 
in the recent past, with the veteran putting a gun into his 
mouth 8 months as well as one month prior to the ER visit.   
A significant history of domestic abuse was revealed, and the 
veteran admitted that he had been visited by law enforcement 
before for violent behavior.  There were no indications that 
the veteran had been prosecuted or tried for personal 
assault.  While there was no clinical evidence of 
hallucinosis, the veteran did report that he saw "shadows" 
and heard unspecified noises during the night which would 
cause him alarm.  A GAF of 45 was entered.  

Following this admission, the veteran was evaluated by a 
psychiatrist who stated his belief that the veteran was 
malingering in order to achieve a higher disability 
evaluation.  The psychiatrist stated that over the course of 
the veteran's admission that this was a goal consistently 
expressed by the veteran.  Upon learning that he did not 
qualify for inpatient treatment, the veteran decided that he 
did not need further care and wished to leave the hospital.  
At the time of hospital discharge, the veteran had good 
insight and judgment, with impulse control intact.

Upon review of the significant medical history, the Board 
notes that there are psychiatric symptoms present in the 
veteran which suggest a reduced reliability and productivity 
in his occupational and social functioning.  The allegation 
of malingering aside, the veteran has reported panic attacks 
and intrusive thoughts, and violent behavior (i.e. 
irrational) has been evidenced in the past.  The Board does 
not doubt the credibility of these manifestations, as while 
there may indeed be a financial incentive involved in the 
filing of the current claim, the clinical history does not 
show a history of malingering outside of this psychiatrist's 
isolated opinion.  To the contrary, there is substantial 
history of mental health counseling and medical treatment, 
and thus the Board does not doubt the veracity of the veteran 
in the reporting of his symptoms (which, as a layperson, he 
is competent to do, see Espiritu, supra).  

Of particular concern is the history of suicidal gesturing.  
While the veteran might not, at present, be actively 
contemplating suicide, his report of placing a gun into his 
mouth on two separate occasions within the last year is a 
clear manifestation of a significant mental disability.  
Fortunately, it does not appear that the veteran actively 
wishes to end his own life or is a persistent harm to others, 
as determined by examining physicians; however, past gestures 
such as this are indicative of a social impairment in excess 
of his current disability rating.  Indeed, this behavior, 
irrational anger, and the disturbed mood he frequently 
exhibits show that the criteria for a 50 percent evaluation 
have been met.

There are no true hallucinatory delusions, and while some 
paranoia has been manifested, psychotic manifestations have 
been rare and have only been categorized as mild in severity.  
The veteran is unemployed; however, this is the result of his 
lack of a driver's license (he has worked as a truck driver) 
due to sanctions imposed on him following a conviction for 
driving under the influence of alcohol.  The veteran does 
currently engage in some social activities, such as hunting 
and fishing with friends, and has not shown a near-continuous 
panic, inappropriate hygiene, defect in insight or judgment, 
or memory loss to the point of spatial disorientation.  As 
such, the criteria for a 70 percent evaluation does not seem 
to have been met, and the Board will assign a 50 percent 
evaluation, as the symptoms most adequately describe 
occupational and social impairment with reduced reliability 
and productivity.  See 38 C.F.R. § 4.130, Diagnostic Code 
9440.  Furthermore, the Board finds that a 50 percent is 
warranted for the entire period in which this claim has been 
pending.  See Hart, supra.

The veteran is unemployed due to a legal problem non-related 
to PTSD, and there is no evidence that PTSD is productive of 
marked interference with employment or a need for frequent 
hospitalization.  As such, the PTSD is not of such a unique 
nature that a remand for referral to the Director of VA's 
Compensation and Pension Service for extraschedular 
consideration would be warranted.  See Bagwell v. Brown, 9 
Vet. App. 337, 338, 339 (1996).


ORDER

A 50 percent disability evaluation for PTSD is granted, 
subject to the laws and regulations applicable to the payment 
of monetary benefits.  



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


